                 Case: 21-16507, 09/13/2021, ID: 12226875, DktEntry: 1-1, Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          September 13, 2021


       No.:                       21-16507
       D.C. No.:                  4:20-cv-04567-HSG
                                  In re: PG&E Corporation, et al v. Public Employees
       Short Title:
                                  Retirement, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case: 21-16507, 09/13/2021, ID: 12226875, DktEntry: 1-1, Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                                                                    FILED
                             FOR THE NINTH CIRCUIT
                                                                    SEP 13 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




In the Matter of:                             No. 21-16507

PG&E CORPORATION; PACIFIC
                                              D.C. No. 4:20-cv-04567-HSG
GAS & ELECTRIC COMPANY,
                                              U.S. District Court for Northern
               Debtors,                       California, Oakland

------------------------------                TIME SCHEDULE ORDER

PUBLIC EMPLOYEES RETIREMENT
ASSOCIATION OF NEW MEXICO;
YORK COUNTY ON BEHALF OF
THE COUNTY OF YORK
RETIREMENT FUND; CITY OF
WARREN POLICE AND FIRE
RETIREMENT SYSTEM; MID-
JERSEY TRUCKING INDUSTRY &
LOCAL NO. 701 PENSION FUND,

               Appellants,

  v.

PG&E CORPORATION; PACIFIC
GAS AND ELECTRIC COMPANY;
OFFICIAL COMMITTEE OF TORT
CLAIMANTS; OFFICIAL
COMMITTEE OF UNSECURED
CREDITORS,

               Appellees.
        Case: 21-16507, 09/13/2021, ID: 12226875, DktEntry: 1-1, Page 3 of 3

The parties shall meet the following time schedule.

Mon., September 20, 2021 Appellant's Mediation Questionnaire due. If your
                         registration for Appellate CM/ECF is confirmed after
                         this date, the Mediation Questionnaire is due within
                         one day of receiving the email from PACER
                         confirming your registration.
Mon., November 15, 2021 Appellant's opening brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.
Wed., December 15, 2021 Appellees' answering brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Ruben Talavera
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
